DETAILED ACTION
Claims 1-29 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2021 is being considered by the examiner.
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims, 1 and 29 disclose the distinct features of generating by a video encode a set of N packets of compressed data per each frame of said video, wherein N is a natural number; upon generation of each set of N packets for a specific frame of said video, immediately performing said transmitting of said set of N packets that corresponds to a single encode vide frame, via said UDP over IP communication link, without waiting for encoding of packetization of any other video frame of said video; wherein each packet of said video frame comprises at least: (i) a Coarse video data packet-portion; and (ii) a Fine video data packet-portion.  The closest prior arts, Reznic, Shao, Lee, Wu disclose video encoding and transmission, but do not explicitly disclose generating by a video encode a set of N packets of compressed data per each frame of said video, wherein N is a natural number; upon generation of each set of N packets for a specific frame of said video, immediately performing said transmitting of said set of N packets that corresponds to a single encode vide frame, via said UDP over IP communication link, without waiting for encoding of packetization of any other video frame of said video; wherein each packet of said video frame comprises at least: (i) a Coarse video data packet-portion; and (ii) a Fine video data packet-portion.  Therefore, claims 1-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        July 30, 2022